DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5, and 7-8 are allowed in view of the previous Notice of Allowance and the cited prior art of record in the IDS, submitted 5/27/2022. 
In addition to the Notice of Allowance submitted 3/08/22, and with respect to the IDS Submitted 5/27/2022, the closest prior art of record, JP 2004152320 disclosed a sub-manager collecting management objects by communicating with a plurality of agents using SNMP, to which information relating to each network resource among the collected management objects is aggregated, and an integration manager is used ([0015]).   The sub-manager collects the management object and notifies the integration manager of the collection information in response to a reference request from the integration manager ([0016]).  The communication control means 100 [of the sub-manager] receives SNMP requests from the integration manager 50 ([0033]), for obtaining a management object ([0034]), to which the sub-manager responds to the request ([0035]).  The SNMP request is periodically issued for a specified IP address group, and an SNMP response is obtained ([0036]), to which information in an MIP format is generated from a result obtained periodically ([0038]).  That is, the information is obtained from the collection MIB database, and not as a result of duplicating the SNMP request in response to the SNMP request, and transmitting the duplicated requests all at once to a plurality of network apparatuses, as claimed.  Rather, the information is already stored in the collection database on a periodic basis.  Also disclosed by the reference is a real-time collection MIB aggregating into an MIB format in order for the sub-manager to collect and aggregate information on the management range in real time according to a reference request from the integration manager 50 (delete and process unnecessary information) and to respond to the integration manager 50 ([0049]).  However, such amounts to a general reference request to the real-time collection MIB, to which an MIB value acquisition request is made to an aggregation function and the result is acquired from the aggregation function 150 ([0051]).  The aggregation function submits a single request to an IP node group, in which an agent in the management range is implemented ([0054]) and therefore not as a result of duplicating the integration manager's SNMP request and transmitting the duplicated requests all at once to a plurality of network apparatuses, as claimed.  Additionally, there is no indication of a monitoring policy database nor does the sub-manager calculate an operator response value for the operator terminal from the response value for each of the plurality of network apparatuses retained in the apparatus information DB according to the monitoring policy retained in the monitoring policy DB, wherein the operator response value is returned to the operator terminal, as claimed.  Therefore, claims 1, 3-5, and 7-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419